Opinion by
Judge Paynter
Reversing.
From the averments of the petition, the Louisville School Board employed John T. Bell as a janitor, and was indebted to him for wages which were past due. Bell assigned the claims to appellant, who instituted this action against the School Board to recover them. The court sustained the demurrer to the petition.
By sec. 2949, Ky. Stats., 1903, the Louisville School Board is a corporation, with the power to contract, sue, and be sued. It had the right to employ a janitor and fix his compensation, under sec. 2956, Ky. Stats., 1903, for it is there provided that it may elect principals, teachers, and employes, and fix their salaries. This being true, it was the School Board’s duty to pay the salaries thus fixed out of the funds which annually come into its hands for educational purposes. (Sec. 2954, Ky. Stats., 1903.)
The objections to the right to maintain the suit will appear in order:
It is insisted that the School Board is an agent of the State, and can only be sued for school purposes. Under the law the board of education has control of *115funds to pay the expenses of the public schools, which includes principals, teachers, and employes. The payment of any of these salaries is one of the duties imposed upon the School Board. A suit against a School Board for an employe’s salary relates to the business for which the School Board was organized.
It is insisted that the School Board, as an agent of the State, is not subject to be sued, on the grounds of public policy. This is answered by the statement that the Legislature has given its consent that the School Board may be sued.
Counsel for appellee again says that funds in the hands of the School Board “can not be diverted by the Legislature, processes of court, or individual assignment.” The purpose of this action is not to divert funds in the hands of the School Board, but to enforce the payment of it for school purposes. If it had been paid to the janitor or his assignee, it is quite certain that it would have been paid for school purposes, because the law imposes that duty upon it. If it was the duty of the School Board to pay the' janitor, as we have found it to be, he had the-right to enforce the payment of it by suit upon the board’s refusal to pay it. If he had the right to do it, then his assignee had the same right, unless it was against public policy for the janitor to have made the assignment of his claim against the School Board. If it were conceded that a janitor is a public officer, then he had the right to make an assignment of his salary after he had earned it. (Holt v. Thurman, 111 Ky., 84, 63 S. W., 280, 23 Ky. Law Rep., 92.)
The judgment is reversed for proceedings consistent with this opinion.